Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-7 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a voltage drop compensation system and method for a power supply inside a display panel, to solve technical problems of poor uniformity of screen brightness and high power consumption of the whole screen due to voltage drop of the power supply inside the display panel. The voltage drop compensation system includes a voltage detection circuit and a voltage compensation circuit, where the voltage detection circuit is configured to detect an ELVDD voltage of pixel units in each row; and the voltage compensation circuit is configured to compensate a data voltage of pixel units in each row based on a detected ELVDD voltage.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a voltage drop compensation system and voltage drop compensation method including, inter alia, 
wherein the voltage detection circuit is configured to: 
obtain a real-time voltage of pixel units in k-th row of the display panel, denoted as ELVDD(k), wherein k = (m/n)t, 1 <= n <= m, 1 <= t <= n, and t is a serial number of the voltage detection point; and n denote a detected real-time voltage of pixel units in 1-st row as ELVDD(1), and then calculate a real-time voltage of pixel units in any remaining row of the display panel by using a linear interpolation method, wherein the calculation equation is as follows:  

    PNG
    media_image1.png
    62
    722
    media_image1.png
    Greyscale
 wherein ELVDD(i) is a real-time voltage of pixel units in i-th row, i = 2, 3, ..., m, of claim 1 (fig. 2-4); 
wherein the detecting of the ELVDD voltage of the pixel units in each row comprises: 
obtaining a real-time voltage of pixel units in k-th row of the display panel, denoted as ELVDD(k), wherein k = (m/n)t, 1 <= n <= m, 1 <= t <= n, and t is a serial number of the voltage detection n point; and denoting a detected real-time voltage of pixel units in 1st row as ELVDD(1), and then calculating a real-time voltage of pixel units in any remaining row of the display panel by using a linear interpolation method, wherein the calculation equation is as follows:  

    PNG
    media_image1.png
    62
    722
    media_image1.png
    Greyscale

 wherein ELVDD(i) is a real-time voltage of pixel units in i-th row, i = 2, 3, ..., m, of claim 7 (fig. 2-4); and 
wherein the voltage compensation circuit is configured to: 
obtain a real-time voltage ELVDD(1) of pixel units in 1st row of the display panel; and 
obtain an offset between the real-time voltage ELVDD(1) and a preset data voltage, of claim 13 (fig. 2-4).
Tseng et al. (US 2012/0086694) teaches a pixel circuit and a display panel with an IR-drop compensation function. The display panel includes multiple pixel circuits and multiple compensation circuits. Each of the pixel circuits includes a detecting switch. After a real work voltage of a pixel circuit is transmitted to a corresponding compensation circuit through a corresponding detecting switch, a data transmitted to the pixel circuit is adjusted by the compensation circuit according to a relationship between the real work voltage and an original work voltage.  Tseng does not teach nor suggest above claimed features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628